ORDER OF TEMPORARY SUSPENSION

This cause comes before the Court on Petition for Temporary Suspension pursuant to SCR 3.165(B). Filed with the petition are various documents including the judgment of the Christian Circuit Court entered in case no. 91-CR-167 on December 21, 1998, by which respondent was adjudged guilty of five felony counts of theft by failure to make required disposition of property of $100 in value and three felony counts of criminal possession of a forged instrument in the second degree. In the judgment, respondent was sentenced to imprisonment for a maximum term of two and a half years and a fine of $39,500 was imposed. The victims of respondent’s acts of dishonesty were his clients.
In response to this Court’s confidential order to show why he should not be temporarily suspended, respondent has furnished his affidavit and the affidavit of Paul G. Young, M.D. We have considered these affidavits together with respondent’s contention that he will likely obtain a reversal on appeal due to trial error, and conclude that sufficient cause has not been shown to prevent temporary suspension. From the evidence presented, we conclude that respondent has acted so as to create grave doubt whether he possesses the moral fitness to continue in the practice of law and his pending appeal is insufficient to postpone temporary suspension. Kentucky Bar Association v. Cline, Ky., 814 S.W.2d 925 (1991).
IT IS THEREFORE ORDERED that respondent, Tim Futrell, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until final disposition of all pending disciplinary charges against him or until further order of this Court.
IT IS FURTHER ORDERED that within twenty (20) days from the date of entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them and shall furnish copies of the letters of notice to the Director of the Kentucky Bar Association. This order shall be deemed a matter of public record. All other portions of the record shall be afforded the confidentiality required under SCR 3.150 unless otherwise directed by this Court.
All concur.
ENTERED: March 24, 1994.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice.